DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 03/16/2022 have been entered. Applicant amendments do not overcome the previous 112(b) rejections set forth in the Office Action mailed 12/21/2021, see Response to Arguments section below. 

Status of Claims
	Claims 1-18 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “reagent and the blood are mixed or dissolved” on line 11 is unclear if in the instance where the reagent and blood are dissolved, it is meant to be the reagent is dissolved into the blood or if both the reagent and the blood are dissolved. Paragraph [0008] of the instant specification recites “the blood glucose level measuring reagent and blood are dissolved”, however paragraph [0045]-[0046] seem to imply that the blood glucose level measuring reagent in the reagent layer is dissolved in the blood. 
Claims 2-18 are rejected by virtue of being dependent on a rejected claim. 
Regarding claim 11, it is unclear what it is meant by measuring as a disodium salt. Does this require the compound to be a disodium salt? If not, how is this measured for a reagent that is not a disodium salt? 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Moriuchi (WO-2014/049704-A1) in view of translated Ullmann (EP-0160847-A1). 
Regarding claim 1, Moriuchi teaches a blood glucose level measuring chip (measuring chip 10) attachable on a blood glucose level measuring device (blood glucose meter 60) of a blood glucose level in blood, the chip (10) comprising (page 2 paragraph 3, page 3 paragraph 4, Figures 2, 7-8): 
a supply port (inlet 20) through which the blood is supplied (page 6 paragraph 2, Figures 1-3); 
a flow path (blood passage 22) having the supply port (20) formed at one end of the flow path (22) (page 6 paragraph 2, Figures 1-3); and 
a blood glucose level measuring reagent (reagent 32) disposed on an inner wall defining the flow path (22) (page 2 paragraph 5, Figure 3),	
wherein the blood glucose level measuring reagent contains an aromatic hydrocarbon having at least one sulfonic acid group, and
	It is stated on page 10 paragraph 3 that reagent solutions shown in Table 1 are prepared as blood glucose measurement reagents. Table 1 is seen on page 19 of the original WO-2014/049704-A1 document, and has 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone, which is understood to be an aromatic hydrocarbon with at least one sulfonic acid group. 
Note: Table 1 also lists MAOS, which is N-ethyl-N-(2-hydroxy-3-sulfopropyl)-3,5-dimethylaniline sodium salt, which is also understood to be an aromatic hydrocarbon with at least one sulfonic acid group. 
	Moriuchi does not teach:
an A/B ratio is in a range of 3.7 mmol/L to 184.8 mmol/L, wherein A (in mmol) represents a total molar number of aromatic hydrocarbons contained in the blood glucose level measuring reagent, and B (in L) represents a volume of a region in which the blood glucose level measuring reagent and the blood are mixed or dissolved, wherein the region is a gap between a surface on which the reagent layer is formed and an opposing surface facing the reagent layer in the thickness direction of the reagent layer, on the inner wall defining the flow path.
In the analogous art of analytical elements for the determination of glucose-containing oligosaccharides, Ullmann teaches enzymes with opaque carrier materials with gelatin and indicator reagents (Ullmann; [0001], [0010]). 
Specifically, Ullmann teaches where a reagent layer thickness and absolute enzyme concentration are optimized to create a favorable course of enzyme gradient within the analytical element (Ullmann; [0015], [0016]). 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum A/B ratio to a range of 3.7 mmol/L to 184.8 mmol/L which would allow for long-term stability of the dye formed (Ullmann; [0009]), and an optimized A/B ratio would also allow for a small amount of blood to be used while being able to optically measure the sample (Moriuchi; page 3 paragraphs 7-8 and page 4 paragraphs 1-2)  (MPEP § 2144.05 (II)).  
It is understood that optimizing the thickness of the reagent layer will optimize the molar number of aromatic hydrocarbons contained in the reagent. Further, it is understood that the space where the reagent will be is space 30 of Moriuchi (Moriuchi; page 3 paragraph 7, Figure 3). It is stated by page 3 paragraph 7 that the dimensions of the space 30 has a height that allows for blood to flow smoothly while keeping the required blood volume small. The height is in the range of 20 to 100 µm, with the width being about 0.2 to 5 mm (200 to 5000 µm) and length of 1 to 10 mm (1000 to 10000 µm) (Moriuchi; page 3 paragraph 7). It is understood that depending on the size of space 30, the optimized thickness of the reagent layer will result in an optimized A/B ratio. 
“the region is a gap” is space 30 of Moriuchi. As seen in Figure 3 of Moriuchi, space 30 is a gap between a surface on which the reagent layer (reagent 32) is formed and an opposing surface facing the reagent layer (reagent 32) in the thickness direction of the reagent layer (reagent 32), on the inner wall defining the flow path (blood passage 22). It is understood that the device of Moriuchi seen in Figure 3 is made up of a base member 12 and cover member 14, where in Figure 3 it can be seen that reagent 32 is placed on the inner surface of the base member 12 where the inner surface of cover member 14 is over the reagent 32, with space 30 being the area formed between the inner surfaces of base 12 and cover 14 (Moriuchi; page 2 paragraph 6).
Regarding claim 2, modified Moriuchi teaches wherein the A/B ratio is in a range of 3.7 mmol/L to 123.3 mmol/L.
It is understood that Moriuchi teaches the dimensions of space 30 to be: a height of 20 to 100 µm, width of 200 to 5000 µm, and length of 1000 to 10000 µm (Moriuchi; page 3 paragraph 7). Ullmann teaches that the reagent layer thickness (amount of reagent) will be optimized (Ullmann; [0016]). 
It is understood that based on the dimensions of space 30, the optimized thickness of the reagent layer will result in an optimized A/B ratio. 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum A/B ratio to a range of 3.7 mmol/L to 123.3 mmol/L which would allow for long-term stability of the dye formed (Ullmann; [0009]), and a small amount of blood to be used while being able to optically measure the sample (Moriuchi; page 3 paragraphs 7-8 and page 4 paragraphs 1-2) (MPEP § 2144.05 (II)).   
Regarding claim 3, modified Moriuchi teaches the blood glucose measuring chip according to claim 2. Modified Moriuchi further teaches wherein the A/B ratio is in a range of 3.7 mmol/L to 61.6 mmol\L.
It is understood that Moriuchi teaches the dimensions of space 30 to be: a height of 20 to 100 µm, width of 200 to 5000 µm, and length of 1000 to 10000 µm (Moriuchi; page 3 paragraph 7). Ullmann teaches that the reagent layer thickness (amount of reagent) will be optimized (Ullmann; [0016]). 
It is understood that based on the dimensions of space 30, the optimized thickness of the reagent layer will result in an optimized A/B ratio. 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum A/B ratio to a range of 3.7 mmol/L to 61.6 mmol/L which would allow for long-term stability of the dye formed (Ullmann; [0009]), and a small amount of blood to be used while being able to optically measure the sample (Moriuchi; page 3 paragraphs 7-8 and page 4 paragraphs 1-2) (MPEP § 2144.05 (II)).   
Regarding claim 4, modified Moriuchi teaches the blood glucose measuring chip according to claim 3. Modified Moriuchi further teaches wherein the A/B ratio is in a range of 3.7 mmol/L to 15.0 mmol/L.
It is understood that Moriuchi teaches the dimensions of space 30 to be: a height of 20 to 100 µm, width of 200 to 5000 µm, and length of 1000 to 10000 µm (Moriuchi; page 3 paragraph 7). Ullmann teach that the reagent layer thickness (amount of reagent) will be optimized (Ullmann; [0016]). 
It is understood that based on the dimensions of space 30, the optimized thickness of the reagent layer will result in an optimized A/B ratio. 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum A/B ratio to a range of 3.7 mmol/L to 15.0 mmol/L which would allow for long-term stability of the dye formed (Ullmann; [0009]), and a small amount of blood to be used while being able to optically measure the sample (Moriuchi; page 3 paragraphs 7-8 and page 4 paragraphs 1-2) (MPEP § 2144.05 (II)).   
Regarding claim 11, modified Moriuchi teaches wherein the amount of the aromatic hydrocarbon contained in the blood glucose level measuring reagent is in a range of 0.238 to 11.7 µg per chip, wherein the aromatic hydrocarbon is measured as a disodium salt of the aromatic hydrocarbon. 
Moriuchi teaches where 25.5 mg 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone is mixed in a solution. With the combination of Ullmann, the reagent layer (the amount of reagent) is optimized (Ullmann; [0016]).  
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum amount of aromatic hydrocarbon to a range of 0.238 to 11.7 µg per chip measured as a disodium salt of the aromatic hydrocarbon which would allow for long-term stability of the dye formed (Ullmann; [0009]) (MPEP § 2144.05 (II)).   
Regarding claim 12, modified Moriuchi teaches wherein the amount of the aromatic hydrocarbon contained in the blood glucose level measuring reagent is in a range of 0.238 to 0.952 µg per chip, wherein the aromatic hydrocarbon is measured as a disodium salt of the aromatic hydrocarbon.
Moriuchi teaches where 25.5 mg 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone is mixed in a solution. With the combination of Ullmann, the reagent layer (the amount of reagent) is optimized (Ullmann; [0016]).  
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum amount of aromatic hydrocarbon to a range of 0.238 to 0.952 µg per chip measured as a disodium salt of the aromatic hydrocarbon which would allow for long-term stability of the dye formed (Ullmann; [0009]) (MPEP § 2144.05 (II)).   
Regarding claim 13, modified Moriuchi teaches wherein the volume of the flow path is in a range of 0.0003 to 0.003 cm3.
Page 3 paragraph 7 of Moriuchi states that the shape of space 30 through which blood flows has the dimensions of: height is in the range of 20 to 100 µm, with the width being about 0.2 to 5 mm (200 to 5000 µm) and length of 1 to 10 mm (1000 to 10000 µm). It is understood that the minimum volume with minimum dimensions would result with the volume of: 20x200x1000 = 4000000 µm3 = 4x10-6cm3. 
And a maximum volume of: 100x5000x10000 = 5000000000 µm3 = 0.005 cm3. 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum volume of the flow path to a range of 0.0003 to 0.003 cm3 which would allow for a small amount of blood to be used while being able to optically measure the sample (Moriuchi; page 3 paragraphs 7-8 and page 4 paragraphs 1-2) (MPEP § 2144.05 (II)).   
Further, when the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case for obviousness exists, see MPEP 2144.05 I. 
Regarding claim 14, modified Moriuchi teaches wherein the volume of the flow path is in a range of 0.00005 to 0.0003 cm3.
Page 3 paragraph 7 of Moriuchi states that the shape of space 30 through which blood flows has the dimensions of: height is in the range of 20 to 100 µm, with the width being about 0.2 to 5 mm (200 to 5000 µm) and length of 1 to 10 mm (1000 to 10000 µm). It is understood that the minimum volume with minimum dimensions would result with the volume of: 20x200x1000 = 4000000 µm3 = 4x10-6cm3. 
And a maximum volume of: 100x5000x10000 = 5000000000 µm3 = 0.005 cm3. 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum volume of the flow path to a range of 0.00005 to 0.0003 cm3 which would allow for a small amount of blood to be used while being able to optically measure the sample (Moriuchi; page 3 paragraphs 7-8 and page 4 paragraphs 1-2) (MPEP § 2144.05 (II)).   
Further, when the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case for obviousness exists, see MPEP 2144.05 I. 
Regarding claim 15, modified Moriuchi teaches wherein the blood glucose level measuring reagent only partially covers the total inner surface of the flow path (22) (Moriuchi; Figure 3).
As stated by page 5 paragraph 1 of Moriuchi, reagent 32 is applied to blood development part 24 that has protrusions 25. It is further seen in Figure 3 of Moriuchi that the blood development part 24 with protrusions 25 does not cover the total inner surface of the blood passage 22 (flow path). 
Regarding claim 16, modified Moriuchi teaches wherein the inner wall on which the blood glucose level measuring reagent is disposed faces an opposing inner wall, wherein the blood glucose level measuring reagent is not disposed on the opposing inner wall.
As seen in Figure 3 of Moriuchi, it is understood that the reagent 32 is placed on a wall face, and there is not reagent 32 on the opposing inner wall. 
Regarding claim 17, modified Moriuchi teaches wherein at least a portion of the blood glucose level measuring reagent is disposed at an end of the flow path (22) that is opposite the end at which the supply port (20) is formed (Moriuchi; Figure 3).
It is seen in Figure 3 of Moriuchi that the reagent 32 is placed at an opposite end of the inlet 20 (supply port). 

Regarding claim 18, Moriuchi teaches a blood glucose level measuring device set comprising: 
the blood glucose level measuring chip according to claim 1 (see claim 1 supra); and 
a blood glucose level measuring device (60) for measuring a blood glucose level in blood (Moriuchi; page 2 paragraph 6, Figure 8), 
wherein the blood glucose level measuring device (60) comprises an irradiation part (irradiation source 72) for irradiating a reaction product of the blood and the reagent with light (Moriuchi; page 6 paragraph 1, Figure 8), and  PATENT Attorney Docket No. 1027550-001977 51 
a light receiving part (light receiving element 74) for receiving measurement light transmitted through the reaction product, measurement light absorbed by the reaction product, or measurement light reflected from the reaction product (Moriuchi; page 6 paragraph 1, Figure 8), and 
	Page 8 paragraph 3 of Moriuchi states that the light receiving element 74 receives reflected light from measurement chip 10.  
a processing section for processing a signal obtained from the measurement light.
	Page 8 paragraph 7 of Moriuchi states that light is irradiated to measurement unit 26 where the blood with dissolved reagent is, with reflected light detected by receiving element 74. It is further stated in paragraph 7 that absorbances obtained from the first reflection intensity and second reflection intensity and blood glucose level is calculated with reference to a calibration curve that is stored in the storage unit to indicate the relationship between absorbance and blood glucose level. It is understood that this would require a processing section for these calculations to be carried out. 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Moriuchi (WO-2014/049704-A1), translated Ullmann (EP-0160847-A1), and in further view of translated Ninomiya (JP-2011/185744-A). 
Regarding claim 5, modified Moriuchi teaches the blood glucose measuring chip according to claim 1. Modified Moriuchi does teach the use of 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone (Table 1 of Moriuchi), however it is understood that this chemical reagent does not have two or more sulfonic acid groups. It is understood that the chemicals listed by Moriuchi are not limiting. 
In the analogous art of examining and quantifying specific components in blood using a biosensor, Ninomiya teaches a vaporizable rust preventive agent with a surfactant component (Ninomiya; [0001], [0018]). 
Specifically, Ninomiya teaches that the surfactant component may be trisodium naphthalene trisulfonate, which is understood to be another naming for trisodium naphthalene-1,3,6-trisulfonate (Ninomiya; [0018]).
Examiner further finds that the prior art contained a device/method/product (i.e., a solution with an aromatic hydrocarbon) which differed from the claimed device by the substitution of component(s) (i.e., 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone) with other component(s) (i.e., trisodium naphthalene-1,3,6-trisulfonate as the aromatic hydrocarbon), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., the aromatic hydrocarbon of Moriuchi for the aromatic hydrocarbon of Ninomiya), and the results of the substitution (i.e., glucose detection) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone of reference modified Moriuchi with trisodium naphthalene trisulfonate of reference Ninomiya, since the result would have been predictable.
Further, it is stated by Ninomiya that a benefit of the surfactant (trisodium naphthalene trisulfonate) is that it assists with the introduction of the liquid sample into the liquid sample measurement chamber (Ninomiya; [0018]).
Regarding claim 6, modified Moriuchi teaches the blood glucose level measuring chip according to claim 5. Modified Moriuchi further teaches wherein the aromatic hydrocarbon is disodium 1,3-benzene disulfonate, or trisodium naphthalene-1,3,6-trisulfonate, see claim 5 supra.
It is understood that Ninomiya teaches the use of trisodium naphthalene trisulfonate (Ninomiya; [0018]).

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Moriuchi (WO-2014/049704-A1), translated Ullmann (EP-0160847-A1), and in further view of translated Ono (JP-2008/197077-A). 
Regarding claim 7, modified Moriuchi teaches the blood glucose measuring chip according to claim 1. Modified Moriuchi teaches wherein the blood glucose level measuring reagent further contains an enzyme having glucose as a substrate. Page 10 paragraph 3 of Moriuchi recites “Reagent solutions shown in Table 1 were prepared as blood glucose measurement reagents.”, with table 1 on page 19 of the original Moriuchi WO-2014/049704 document has GOD listed as a component of the reagent solution, where GOD is understood to be glucose oxidase. Modified Moriuchi does not teach wherein the blood glucose level measuring reagent further contains a chromogenic indicator.
In the analogous art of measuring a target substance in a sample, Ono teaches a nonspecific color development inhibitor of a tetrazolium compound (Ono; page 1 paragraph 5). 
Specifically, Ono teaches a tetrazolium compound, which is understood to be a chromogenic indicator (Ono; page 1 paragraph 6). 
It would have been obvious to one skilled in the art to modify the reagent solution of modified Moriuchi to include the tetrazolium compound taught by Ono because Ono teaches that when using a tetrazolium compound, even when an ascorbic acid oxidase is present in the measurement reagent, the non-specific tetrazolium compound is detected by the ascorbic acid in the sample, (Ono; page 1 paragraph 6). 
Regarding claim 8, modified Moriuchi teaches the blood glucose measuring chip according to claim 7. Modified Moriuchi further teaches wherein the blood glucose level measuring reagent contains the aromatic hydrocarbon in a range of 1 pmol to 12 pmol per 1 U of the enzyme.
Moriuchi teaches where the aromatic hydrocarbon is 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone with the amount being 25.5 mg and GOD in the amount of 100 mg (see Table 1). It is further understood that Ullmann teaches where the reagent layer (amount of reagent) is optimized (Ullmann; [0016]).  
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum aromatic hydrocarbon to a range of 1 pmol to 12 pmol per 1 U of enzyme which would allow for long-term stability of the dye formed (Ullmann; [0009]) (MPEP § 2144.05 (II)). 
It is understood that U is the measurement of enzyme activity measured micromol per unit of time, and would therefore be dependent on the type of enzyme being used and conditions. 
Regarding claim 9, modified Moriuchi teaches the blood glucose measuring chip according to claim 7. Modified Moriuchi further teaches wherein in the blood glucose level measuring reagent, a mole ratio of the chromogenic indicator to the aromatic hydrocarbon is in a range of 1:0.07 to 1:7.4.
Moriuchi teaches where the aromatic hydrocarbon is 1-(4-sulfophenyl)-2,3-dimethyl-4-amino-3-pyrazolone in the amount of 25.5 mg (see Table 1). It is further understood that Ullmann teaches where the reagent layer (the amount of reagent) is optimized (Ullmann; [0016]). Ono teaches the use of a tetrazolium compound as a chromogenic indicator is in the range of 3 micromol to 30 milimol (Ono; page 1 paragraph 6, page 2 paragraph 5). 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum mole ratio of chromogenic indicator to the aromatic hydrocarbon to a range of 1:0.07 to 1:7.4 which would allow for long-term stability of the dye formed (Ullmann; [0009]) (MPEP § 2144.05 (II)).   
Regarding claim 10, modified Moriuchi teaches the blood glucose level measuring chip according to claim 7. Modified Moriuchi further teaches wherein the chromogenic indicator includes a tetrazolium salt. 
Ono teaches the use of a tetrazolium compound, where page 2 paragraph 4 specifies that examples of the compound include 2-(4-iodophenyl)-3-(4-nitrophenyl)-5-(2,4-disulfenyl))-2H-tetrazolium salt [WST-1]. 



Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive.
Applicant Remarks filed 03/16/2022 on page 1 argues that the rejection of claim 1 is moot because claim 1 has been amended to recite “a volume of a region in which the blood glucose level measuring reagent and the blood are mixed or dissolved”. Claim 1 is still unclear because the claim still encompasses a limitation which implies that the blood could be dissolved, rather than the reagent is dissolved in the blood. 
In the Remarks filed 03/16/2022 on page 1, it is stated that claim 11 specifies that the amount of aromatic hydrocarbon is an amount measured with respect to the amount of a disodium salt of the aromatic hydrocarbon, where Applicant provided non-limiting examples of the disodium salt of the aromatic hydrocarbon. However, this does not clarify claim 11 as it is still unclear if claim 11 requires the compound to be a disodium salt, and if not then how would the amount of aromatic hydrocarbon be measured? 
Applicant argues that Moriuchi does not teach wherein the region is a gap between a surface on which the reagent layer is formed and an opposing surface facing the reagent layer in the thickness direction of the reagent layer, on the inner wall defining the flow path on page 2, where specifically Applicant states that space 30 of Moriuchi does not correspond to a gap between a surface on which the reagent layer is formed and an opposing surface facing the reagent layer in the thickness direction, since the space 30 extends beyond the length of reagent 32. 
Examiner respectfully disagrees. The language of claim 1 does not limit the region to only where the reagent is placed. Claim 1 recites that B represents a volume of the region, “wherein the region is a gap between a surface on which the reagent layer is formed and an opposing surface facing the reagent layer in the thickness direction of the reagent layer, on the inner wall defining the flow path.” Claim 1 is not limiting the region to only where the reagent is, and as such space 30 of Moriuchi still reads on the limitations of claim 1, since space 30 of Moriuchi has a surface with a reagent layer and an opposing surface that faces the reagent layer. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., space 30 of Moriuchi does not correspond to the claimed region) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As noted above, the claim language of claim 1 does not limit the region to only where the reagent is placed, and as such the space 30 of Moriuchi reads on the claim limitations. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Office Action mailed 12/21/2021 set forth that routine optimization of the A/B ratio would allow for long-term stability of the dye formed (Ullman; [0009]), as well as an optimum A/B ratio would allow for a small amount of blood to be used while being able to optically measure the sample (Moriuchi; page 3 paragraphs 7-8 and page 4 paragraphs 1-2). As the claimed region does not require that the region only be in the part of the gap where the reagent is placed, one skilled in the art would still be motivated by the teachings of Ullman and Moriuchi to routinely optimize the A/B ratio. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796       

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796